



COURT OF APPEAL FOR ONTARIO

CITATION: Brown v. University of Windsor, 2016 ONCA 431

DATE: 20160613

DOCKET: C61026

Sharpe, Juriansz and Roberts JJ.A.

BETWEEN

Brian E. Brown, on his own behalf and on behalf
    of all affected members of the University of Windsor Faculty Association

Plaintiff (Respondent)

and

The University of Windsor

Defendant (Appellant)

Michael J. Kennedy, for the appellant

James A. Renaud and Matthew R. Todd, for the respondent

Heard: April 7, 2016

On appeal from the order of Justice Scott K. Campbell of
    the Superior Court of Justice, dated August 27, 2015.

Juriansz J.A.

A.

Introduction

[1]

The
    respondent is president of his union. In 2010, he commenced an action in the
    Superior Court of Justice. He claimed that his employer, the appellant in this
    case, failed to provide him and other affected employees with employment
    insurance premium reductions that the appellant had received under the
Employment
    Insurance Act
,
S.C. 1996,
    c. 23 and regulations.

[2]

The
    appellant moved
under r. 21.01(3)(a) of the
Rules
    of Civil Procedure
,
R.R.O. 1990, Reg. 194,

for an
    order dismissing the respondents action on the basis that the court lacked
    jurisdiction to entertain the matter. The motion judge rejected the appellants
    argument that exclusive jurisdiction lay with a labour arbitrator. This is an
    appeal of that decision.

[3]

For
    the reasons that follow, I would allow the appeal.

B.

Facts

[4]

The individual respondent, Brian Brown,
    commenced this action on May 13, 2010. The crux of the claim is that the
    appellant, the University of Windsor, failed to satisfy the requirements of the
    Employment Insurance Premium Reduction Program (EIPRP). The action was
    commenced as a representative action on the respondents own behalf, and on
    behalf of present and former members of the
University of Windsor
    Faculty Association
who were affected by the appellants
    actions. As mentioned above, Mr. Brown is the president of the faculty association.

[5]

The EIPRP is managed by the Canadian Employment
    Insurance Commission and governed by s. 69 of the
Employment
    Insurance Act

and regulations. It allows an
    employer to reduce its employment insurance premiums if the employer has an
    acceptable wage loss plan in place. To be acceptable, the wage loss plan must
    be equal to the protection provided by Employment Insurance (EI). If an
    employer is approved and receives a reduction, it needs to provide a part of
    the reduction to the employees, proportional to the ratio of EI they paid.
    Generally, the ratio for EI is 7/12 paid by the employer and 5/12 paid by the
    employees. The reduction can be returned to the employees through a payment or
    through added benefits.

[6]

The respondent alleged in the statement of claim
    that the appellant has failed to provide the cash rebate to affected employees,
    entered into an agreement for the use of premiums reductions, failed to provide
    new employee benefits or upgraded benefits, and has used the savings to their
    own benefit. The respondent alleged that this has been occurring since
    approximately 1970. The respondent commenced this action in 2010, after
    becoming aware of the program in 2008.

[7]

There was no provision in any collective agreement
    between the parties that dealt explicitly with the EIPRP. The respondent chose
    to bring an action before the court instead of a grievance because, he argued,
    there was no basis to allege a violation of the collective agreement. No doubt,
    the respondents choice of procedure took heed of this courts decisions in
Rathwell
    v. Hershey Canada Inc.
(2001), 152 O.A.C. 1, 2001 CanLII
    8598 (C.A.), leave to appeal to S.C.C. denied, (2002) 164 O.A.C. 279 (
Rathwell
    No. 2
), and the arbitration decision in
Hershey
    Canada Inc. v. United Steelworkers of Canada, Local 461
(1997), 50 C.L.A.S. 249, 1997 CarswellOnt 6984 (Thorne), which I will discuss shortly.
    The respondent relied on these decisions when the appellant moved under
    r. 21.01(3)(a) for an order dismissing the action, arguing that exclusive
    jurisdiction lay with a labour arbitrator pursuant to ss. 48(1) and 48(12)(j)
    of the
Labour Relations Act
, 1995,
S.O. 1995, c.1, Sch. A (
LRA
).

C.

Decision below

[8]

The
    appellant argued before the motion judge that the essential character of the
    dispute arose out of the administration of the collective agreement. As such, exclusive
    jurisdiction to deal with the claim lay with a labour arbitrator because
    s. 48(1) of the
LRA
and clause 39:01 of the collective agreement compelled
    all differences between the parties to proceed to arbitration. This has
    generally been stated and confirmed by the Supreme Court of Canada in
St.
    Anne Nackawic Pulp & Paper Co. v. Canadian Paperworkers Union, Local 219,
[1986] 1 S.C.R. 704,
Weber v. Ontario Hydro
, [1995] 2 S.C.R. 929, and
Parry
    Sound (District) Social Services Administration Board v. OPSEU Local 324
,
2003 SCC 42, [2003] 2 S.C.R. 157. The collective agreement, the
LRA
and
    the jurisprudence from the Supreme Court therefore dictated that the exclusive
    jurisdiction lay with a labour arbitrator

[9]

The
    motion judge noted that in applying the principle in
Weber
, the court
    must first determine the essential character of the dispute, and then consider
    whether the facts giving rise to the dispute emerge from the employer/employee
    relationship under the collective agreement.
The motion judge rejected the appellants claim that the essential
    character of the dispute was a claim that members of the bargaining unit were
    owed money by the respondent. The motion judges review of the statement of
    claim led him to conclude that the essential character of the claim was the appellants
    misappropriation of, or failure to account for, employment insurance premiums that
    belonged to its employees. The logical remedy to this claim would be damages.
    The motion judge acknowledged that in determining those damages, a review of
    the collective agreements will have to be undertaken.

[10]

The
    motion judge reasoned that his conclusion was supported by the
Hershey/Rathwell
decisions, which he carefully reviewed. I will review those
    decisions later.

[11]

After reviewing these
    decisions, the motion judge observed that the Court of Appeal had resolved the
    matter by relying on the principles of
res judicata
and issue estoppel.
    The motion judge acknowledged that the Court of Appeal did not refer to the
    principles set out in
St. Anne
and
Weber
.

[12]

Nevertheless, the
    motion judge considered that the origin of the
Hershey/Rathwell
decisions was on all fours with the case before him. He reasoned that it was
    not his role to consider whether the Court of Appeal would have reached a
    different conclusion had it undertaken a full
Weber
analysis. He added
    that even if he was not bound by the
Hershey/Rathwell
decisions, he
    would give them considerable weight. He rejected the appellants argument that the
Hershey/Rathwell

line of cases was effectively overruled by the
    Supreme Courts decision in
Parry Sound
.

[13]

The motion judge concluded that the essential character of the claim
     the appellants failure to comply with the provisions of the EIPRP  did not
    arise out of the terms and conditions of the employment relationship or the
    collective agreement, either expressly or inferentially. He observed that the
    dispute would have been present between the parties even if there was no
    collective agreement in place.

[14]

The motion judge further concluded that in an appropriate case,
    s. 48(12)(j) of the
LRA

would give
    an arbitrator the power to interpret and apply the
Employment
    Insurance Act
.
However, he
    concluded that this can only occur when an arbitrator has jurisdiction in the
    first place. Having found that an arbitrator did not have jurisdiction, the
    motion judge found it unnecessary to consider whether the arbitrator had
    exclusive jurisdiction to interpret and apply the
Employment
    Insurance Act

in this particular case.

D.

Issues on appeal

[15]

The appellant submits
    the motion judge erroneously concluded the court had jurisdiction over the
    respondents claim because of two mistakes in his analysis:

1.

The motion judge
    erred by relying on the
Hershey/Rathwell
line of cases;

2.

The motion judge
    erred by not applying the Supreme Courts decision in
Parry Sound
. Had
    he done so he would have found an arbitrator has exclusive jurisdiction over
    the parties dispute under s. 48(1) and 48(12)(j) of the
LRA
as set
    out in the Supreme Courts decisions in
Weber
and
Parry Sound.

[16]

The respondent
    maintains that his entitlements under the EIPRP were not bargained for and do
    not arise from the collective agreement, either expressly or inferentially, and
    therefore an arbitrator has no jurisdiction over his claim.

E.

Analysis

(1)

Preliminary issue: should an arbitrator decide the question first?

[17]

The appellant
    submitted in oral argument that s. 48(1) of the
LRA
requires that an
    arbitrator first determine whether the dispute between the parties is
    arbitrable.

[18]

Section 48(1) provides
    as follows:

48. (1) Every collective agreement shall provide for the final
    and binding settlement by arbitration, without stoppage of work, of all
    differences between the parties arising from the interpretation, application,
    administration or alleged violation of the agreement,
including any question
    as to whether a matter is arbitrable
. [Emphasis added]

[19]

I would not entertain
    this argument on appeal in the circumstances of this case, for three reasons. First,
    it seems this argument was not raised before the motion judge. He did not
    allude to it and did not specifically set out the closing phrase of the
    section. Second, an arbitrator has decided the identical question in an earlier
    case. In the
Hershey/Rathwell
dispute, the question was referred to an
    arbitrator who decided he did not have jurisdiction over the dispute. Major
    questions on appeal are whether the
Hershey/Rathwell
cases govern or
    have been superseded by the Supreme Courts decision in
Parry Sound
.
    Here, the respondents argument that the jurisdiction question should be
    decided by an arbitrator was advanced in a perfunctory manner. Third, this
    action is old. It was commenced on May 13, 2010. As such, it is in the interest
    of both parties that the question of jurisdiction be resolved without additional
    delay.

(2)

The
Hershey/Rathwell
cases did not decide the issue

[20]

I agree with the
    appellant that the motion judge erred by relying on the
Hershey/Rathwell

line of cases.

(a)

Summary of the
Hershey/Rathwell
cases

[21]

The
Hershey/Rathwell
cases, like this one, involved claims by unionized employees that the employer
    had failed to rebate to employees the statutorily required portion of the
    premium reduction under the EIPRP.

[22]

In
Hershey,
the union grieved the employers failure to rebate premiums and the employer made
    a preliminary objection to the arbitrators jurisdiction. Arbitrator Thorne,
    after conducting a
Weber
analysis, found that the claim did not arise
    under the collective agreement as the collective agreement did not refer to the
    employment insurance premium reductions and the employees entitlement to a
    share of the potential reduction. The Supreme Courts decision in
Parry
    Sound
, which figures prominently in the analysis later in these reasons,
    was released after Arbitrator Thornes decision.

[23]

After the arbitrators
    decision, the plaintiff Rathwell, on his own behalf and on behalf of all other
    members of the bargaining unit, commenced an action against Hershey, claiming the
    employees share of the premium reduction received by the employer. Hershey brought
    a motion to strike the statement of claim as disclosing no reasonable cause of
    action. The motion came on before Manton J., who found that the statement of
    claim disclosed a reasonable cause of action:
Rathwell v. Hershey Canada
    Inc
.,
[1999] O.J. No. 5725 (S.C.J.). Manton J. did not conduct a
Weber
analysis.

[24]

Hershey appealed
    Manton J.s decision to this court. The court dismissed Hersheys appeal, also
    without conducting a
Weber
analysis:

Rathwell v. Hershey Canada
    Inc.
(2000), 133 O.A.C. 397, [2000] O.J. No. 2553 (C.A.) (
Rathwell
    No. 1

).

[25]

Hershey then filed a
    second appeal of Manton J.s decision, raising the
Weber
issue and
    arguing that the unions claim had to be arbitrated. This was contrary to the
    position Hershey had initially taken before the arbitrator. Hershey argued that
    the arbitrators decision was not binding because neither party had put before
    him a provision of an earlier collective agreement that expressly spelled out
    there was a trade-off between ongoing medical benefits and the waiver of the
    employees right to share in the employment insurance premium reductions. This court
    dismissed the employers argument based on the doctrines of
res judicata
and
    issue estoppel:
Rathwell No. 2
. In dismissing the second appeal, the
    court pointedly stated there was no need to reach
Weber
because the
    question whether the dispute should be arbitrated is
res judicata
.

[26]

It is clear that
    Manton J. and this court in
Rathwell No. 1
and
Rathwell No. 2
did
    not determine the
Weber
issue raised in this case. The motion judge
    recognized that on multiple occasions in his reasons.

(b)

The motion judges use of the
Hershey/Rathwell cases

[27]

The motion judge
    observed correctly the factual origin of the
Hershey/Rathwell
decisions are on all fours with this case. The motion judge was also correct in
    stating that it might be considered that he was not bound by those decisions as
    they did not touch on the
Weber
question that was before him.
    Nevertheless, he said that even if they were not binding, he would still give
    them considerable weight.

[28]

In my view, the motion
    judge should not have been reticent to embark upon an analysis of the legal
    issues that the courts actually decided in the
Hershey/Rathwell
cases.
    It is clear this court was never called upon to decide the
Weber
question in the first appeal, and did not reach
Weber
in the second
    appeal. While Manton J.s brief endorsement did state the court had
    jurisdiction, the motion judge should have considered the matter afresh as a
    new legal issue  the
Weber
issue  was raised.


(3)

Applying
Weber
: The essential character of the dispute

[29]

The Supreme Court has repeatedly
    enunciated the principle that an arbitrator will have exclusive jurisdiction
    over a dispute arising under the collective agreement: see
St. Anne, Weber
,
    and more recently
Parry Sound
. This principle gives effect to
    statutory edict. As noted above, s. 48(1) of the
LRA

compels
    all differences between parties to a collective agreement arising from the
    interpretation, application, administration or alleged violation of the
    agreement to proceed to arbitration.

[30]

The motion judge stated
    the correct test in his
Weber

analysis. A dispute must be
    decided by an arbitrator and not the courts if the essential character of the
    dispute arises either explicitly or implicitly from the interpretation,
    application, administration, or violation of the collective agreement. One must
    consider the nature of the dispute and the ambit of the collective agreement:
Weber
,
at para. 51; see also
Piko v. Hudsons Bay Co
.
(1998), 41
    O.R. (3d) 729 (C.A), at p. 733.

[31]

The motion judge found
    that the essential character of the dispute was the appellants failure to
    comply with the provisions of the EIPRP. He also found that the dispute was not
    within the ambit of the collective agreement. It is clear, however, that these
    conclusions were heavily informed by the decisions in the
Hershey/Rathwell
line
    of cases. The motion judge stated: The material facts that form the basis of
    this action were considered by Manton J. and the Court of Appeal. I can find
    nothing in those decisions or those that follow that lead me to a different
    conclusion.

[32]

Further, it seems to
    me that the motion judges characterization of the dispute is essentially a
    legal one. McLachlin J. (as she then was) stated in
Weber
,
at para.
    43:

The issue is not whether the action, defined legally, is
    independent of the collective agreement, but rather whether the dispute is one
    "arising under [the] collective agreement". Where the dispute,
    regardless of how it may be characterized legally, arises under the collective
    agreement, then the jurisdiction to resolve it lies exclusively with the labour
    tribunal and the courts cannot try it.

[33]

What the motion judge
    needed to decide was whether the facts of the dispute fell within the ambit of
    the collective agreement. The legal characterization of the dispute did not
    matter. Considering this, and the motion judges heavy reliance on the
Hershey/Rathwell
line of cases, I am of the view that he erred in conducting the
Weber

analysis.

(4)

Section 48(12)(j) of the
LRA

and the Supreme Courts
    decision in
Parry Sound

[34]

The motion judge also failed
    to properly consider the full import of s. 48(12)(j) of the
LRA
. He
    noted the appellants argument that s. 48(12)(j) gave the arbitrator exclusive
    jurisdiction to interpret and apply employment-related statutes such as the
Employment
    Insurance Act
, but found it unnecessary to deal with it in light of his
    conclusion the court had jurisdiction.

[35]

Section 48(12)(j)
    provides:

(12) An arbitrator or the chair of an arbitration board, as the
    case may be, has power,



(j) to interpret and apply human rights and other
    employment-related statutes, despite any conflict between those statutes and
    the terms of the collective agreement.

[36]

The Supreme Court
    considered this provision in
Parry Sound
and confirmed its broad
    scope. Iacobucci J., writing for the majority, said at para. 43:

In my view, the use of the phrase to interpret and apply human
    rights and other employment-related statutes indicates that it was the
    legislatures intention that an arbitrator would have the power not only to
    enforce those rights and obligations that are expressly provided for in the
    collective agreement, but those that are provided for in human rights and employment-related
    statutes as well.

[37]

An alleged
    contravention of an express provision of a collective agreement is not a
    condition precedent to an arbitrators jurisdiction to interpret and apply the
    substantive rights and obligations of employment-related statutes. In
Parry
    Sound
, at para. 48, the court said:

But even if it is true that a dispute must be arbitrable before
    an arbitrator obtains the power to interpret and apply the
Human Rights
    Code
, it does not thereby follow that an alleged contravention of an
    express provision of a collective agreement is a condition precedent of an
    arbitrators authority to enforce the substantive rights and obligations of
    employment-related statutes.

[38]

Iacobucci J. went on
    to state, at para. 49, that 
the substantive
    rights and obligations of the
Human Rights Code

are
    implicit in each collective agreement over which an arbitrator has
    jurisdiction. In
Parry Sound
, the
    collective agreement provided that
"a probationary employee may be
    discharged at the sole discretion of and for any reason satisfactory to the
    Employer and such action by the Employer is not subject to the grievance and
    arbitration procedures and does not constitute a difference between the
    parties". Despite this clause ho
wever,
    Iacobucci J. stated an employer is obligated to exercise its management rights
    in accordance with the statutory provisions that are implicit in each
    collective agreement. This reasoning is based on s.
48(12)(j) of the
LRA
.


[39]

The parties
    strenuously dispute how
Parry Sound
and s. 48(12)(j) should be
    applied. Counsel for the appellant advocates a one-step application. He argues
    that under the
Parry Sound
approach,
s.
    48(12)(j) gives an arbitrator original jurisdiction to interpret and apply
    employment-related statutes in the collective bargaining context. Counsel for
    the respondent puts forward a two-step approach. He argues that in order for an
    arbitrator to apply an employment-related statute, the arbitrator must first
    have jurisdiction to be in the room, i.e. the arbitrator must first have
    jurisdiction arising from some aspect of the collective agreement.

[40]

The impact of
Parry
    Sound
on the interpretation and application of s. 48(12)(j) of the
LRA
is significant. After
Parry Sound
, arbitrators have generally and
    consistently taken a broad view of their jurisdiction under s. 48(12)(j): see
    for example
Ontario English Catholic Teachers Association (Occasional
    Teacher Unit) v. Toronto Catholic District School Board
(2005), 139 L.A.C.
    (4th) 366, [2005] O.L.A.A. No. 245 (Abramsky);
C.U.P.E., Local 133 v.
    Niagara Falls (City)
(2005), 81 C.L.A.S. 1, [2005] O.L.A.A. No. 228
    (MacDowell);
Greater Essex District School Board and OSSTF (OMERS Pension
    Plan), Re.
(2015), 256 L.A.C. (4th) 1, 2015 CarswellOnt 10142 (MacDowell);
Canadian
    National Railway v. U.T.U.
(2005), 136 L.A.C. (4th) 270, 2005 CarswellNat
    2702 (Picher); and
Ottawa Police Association v. Ottawa Police Services Board
(2007), 160 L.A.C. (4th) 118, [2007] O.L.A.A. No. 220 (Lynk).

[41]

The British Columbia
    Court of Appeal has considered the approach to
Parry Sound

in
British Columbia Teachers' Federation v.
    British Columbia Public School Employers' Association
, 2005 BCCA 92, 136 L.A.C. (4th) 225, leave to appeal
    to SCC refused, [2005] S.C.C.A. No. 180. The British Columbia
Labour
    Relations Code,
R.S.B.C. 1996, chapter 244, contains a provision much like s.
    48(12)(j) of the
LRA
:

89. For the purposes set out in
    section 82, an arbitration board has the authority necessary to provide a final
    and conclusive settlement of a dispute arising under a collective agreement,
    and without limitation, may



(g) interpret and apply any Act
    intended to regulate the employment relationship of the persons bound by a
    collective agreement, even though the Act's provisions conflict with the terms
    of the collective agreement

[42]

At para. 31,
Lambert J.A. emphasized that
    Iacobucci J. did not say in
Parry Sound

that the
Human
    Rights Code
was "incorporated" into the collective agreement.
    Rather, at para. 23, Iacobucci J. had said it is the substantive rights and
    obligations of the
Human Rights Code
that are incorporated into each
    collective agreement over which an arbitrator has jurisdiction. Lambert J. also
    noted that at para. 7 of his reasons, Iacobucci J. had used the words Section
    48(12)(j), in other words, imports the substantive rights of the
Human
    Rights Code
into a collective agreement.

[43]

I might add that in
    his conclusion, at para. 55, Iacobucci J. repeated that:

[T]he

substantive rights and obligations of the Human
    Rights Code
are incorporated into each collective agreement over which
    an arbitrator has jurisdiction. Because of this interpretation, an alleged
    violation of the
Human Rights Code
constitutes an alleged violation of
    the collective agreement, and falls squarely within the Board's jurisdiction.
    [Emphasis added.]

[44]

The observation that the substantive rights and
    obligations of employment-related statutes are incorporated or imported into
    collective agreements led Lambert J.A. to
suggest
    a single step in determining jurisdiction that requires a violation of the
    collective agreement as informed by the substantive rights and obligations
    provided by the employment-related statute. He stated the test, at para. 38:

I believe that a flexible and
    contextual approach to the position that should be adopted by an arbitrator on
    the application of a statutory provision to the interpretation, operation, and
    application of a collective agreement, and to an alleged violation, does not
    depend on an "incorporation" of the statutory provision in the
    collective agreement but rather on whether there is a real contextual
    connection between the statute and the collective agreement such that a
    violation of the statute gives rise, in the context, to a violation of the
    provisions of the collective agreement, often, but not exclusively, a violation
    of the right expressed or implied in the collective agreement to set principles
    for management of the workforce in accordance with the laws of the Province. In
    short, the collective agreement must be interpreted in the light of the
    statutory breach.

(5)

Conclusion and application of
Weber

and
Parry Sound

[45]

In my view, Lambert
    J.A.s reasons in
British Columbia Teachers Federation
give proper
    effect to the statutes provisions as interpreted by the Supreme Court in
Parry
    Sound
. I adopt and propose to apply the test he stated. The question is 
whether there is a real contextual connection between
    the statute and the collective agreement such that a violation of the statute
    gives rise, in the context, to a violation of the provisions of the collective
    agreement. In applying this test, one must remember
Weber
s
    caution that the nature of the dispute is based upon the factual context in
    which it arises regardless of how it may be legally characterized.

[46]

The
Employment
    Insurance Act
, certainly the provisions at play here, can be characterized
    as employment-related under s. 48(12)(j) of the
LRA
. The respondent
    concedes this. The
Employment Insurance Act
and regulations provide
    for a program by which an employer may achieve a reduction in employment
    insurance premiums. Under the scheme of the Act, the employer is
obligated
to remit to employees a specified share of the premium reduction in the form of
    cash or enhanced employee benefits. Under the Act, the employees are
entitled
to receive their specified share of the premium reduction in the form of cash
    or enhanced employee benefits. I am satisfied that their entitlement is a substantive
    right:
Rathwell No.1
.
[1]
These substantive rights and obligations under the
Employment Insurance Act
inform the interpretation and application of the collective agreement.

[47]

The collective
    agreement may not deal with the EIPRP, but it does deal with pay and benefits. It
    would be a violation of the collective agreement to fail to provide employees
    with the pay or benefits to which they are entitled under the collective
    agreement.

[48]

The factual dispute
    here is that the employees allege they have not received the full amount of pay
    or enhanced benefits to which they are entitled under the collective agreement,
    as informed by the
Employment Insurance Act
. This is the essential
    character of the dispute. I am satisfied that the employers alleged violation
    of the statute would
give rise, in the context,
    to a violation of the provisions of the collective agreement.

[49]

This analysis leads me
    to conclude that the combined effect of ss. 48(1) and 48(12)(j) of the
LRA
gives an arbitrator exclusive jurisdiction over this dispute.

F.

disposition

[50]

I would allow the
    appeal, set aside the decision of the motion judge, and replace it with an
    order staying the respondents action.

[51]

I would set the
    appellants costs of the appeal in the amount of $10,000 all-inclusive, and its
    costs of the motion in the amount of $8,500, exclusive of disbursements and
    applicable taxes.

Released: June
    13, 2016 (R.J.S.)

R.G. Juriansz J.A.

I agree. Robert J. Sharpe J.A.

I agree. Roberts J.A.





[1]
This court already concluded in
Rathwell No. 1,
at para. 14, that the
    scheme under the
Employment Insurance Act
and regulations for the return
    of the employees share in premium reductions constitute a right which could
    not stand without a remedy.


